Exhibit 10.15(e)
FIFTH AMENDMENT TO LEASE
          This FIFTH AMENDMENT TO LEASE (“Fifth Amendment”) is dated for
reference purposes June 03, 2010 and is entered into by and between ProLogis
California I LLC, a Delaware limited liability company (“Landlord”), and
Skechers USA, Inc., a Delaware corporation (“Tenant”).
RECITALS
          WHEREAS Landlord and Tenant are parties to that certain Lease dated as
of November 21, 1997, as amended by that certain First Amendment to Lease dated
April 26, 2002 and that Second Amendment to Lease dated December 10, 2007 and
that Third Amendment to Lease dated January 29, 2009 and that Fourth Amendment
to Lease dated September 23, 2009 (collectively, as amended, the “Lease”)
whereby Landlord leased to Tenant that certain Premises containing approximately
127,799 rentable square feet of that certain building commonly known as Ontario
Distribution Center #4 located at 1661 S. Vintage Avenue, Ontario, California
91761 (the “Premises”), all as more particularly described in the Lease. All
capitalized terms used and not otherwise defined herein shall have the meanings
given those terms in the original Lease, and or subsequent amendments, as
applicable.
          WHEREAS Tenant and Landlord desire to amend the Lease, including but
not limited to the extension of the Lease Term, pursuant to this Fifth
Amendment.
          NOW, THEREFORE, for valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree to amend the Lease as
follows:
     1. The Term of the Lease is being extended for eight (8) months (“Fifth
Extension Term”) which shall commence on January 1, 2011 and shall terminate
August 31, 2011. All of the terms and conditions of the Lease shall remain in
full force and effect during the Fifth Extension Term except that the Monthly
Base Rent shall be as follows:

          Period   Monthly Base Rent
January 1, 2011 — August 31, 2011
  $ 40,895.68  

     2. The Two Renewal Options at a Fixed Rate outlined in Addendum 1 of the
Fourth Amendment to Lease shall be considered null and void and shall have no
further force or effect.
     3. Tenant shall accept the Premises and all systems serving the Premises in
an “AS-IS” condition and Landlord shall have no obligation to refurbish or
otherwise improve the Premises for the Fifth Extension Term.
     4. Except as modified herein, the Lease, and all of the terms and
conditions thereof, shall remain in full force and effect.
     5. Any obligation or liability whatsoever of ProLogis, a Maryland real
estate investment trust, which may arise at any time under the Lease or this
Fifth Amendment or any obligation or liability which may be incurred by it
pursuant to any other instrument, transaction or undertaking contemplated
hereby, shall not be personally binding upon, nor shall resort for the
enforcement thereof be had to the property of, its trustees, directors,
shareholders, officers, employees, or agents regardless of whether such
obligation or liability is in the nature of contract, tort or otherwise.
          IN WITNESS WHEREOF, the parties hereto have signed this Fifth
Amendment to Lease as of the day and year first above written.

                  TENANT:       LANDLORD:
 
                Skechers USA, Inc.,
a Delaware corporation       ProLogis California I LLC, a Delaware limited
liability company
 
               
 
          By:   ProLogis Management Incorporated
a Delaware corporation
its Agent
 
               
By:
  /s/ Paul K. Galliher       By:   /s/ W. Scott Lamson
 
               
Name:
  Paul K. Galliher       Name:   W. Scott Lamson
Title:
  Senior Vice President       Title:   Senior Vice President

